Exhibit 10.1

 

Share Purchase Agreement

 

THIS AGREEMENT made as of this 11th day of December, 2017.

 

B E T W E E N:

 

bahige (bill) chaaban
(the “Vendor”)

 

- and -

 

cen biotech inc.
(the “Corporation”)

 

RECITALS:

 

 

A.

The Vendor is the registered and beneficial owner of One Hundred Thousand
(99,286) Special Voting Shares in the capital of the Corporation (the "Subject
Shares"), representing all of the issued and outstanding Special Voting Shares
in the capital of the Corporation;

 

 

B.

The Vendor desires to sell Subject Shares and the Corporation desires to
purchase the Subject Shares for cancellation, upon and subject to the terms of
this Agreement;

 

The parties agree as follows:

 

1.

Purchase and Sale

 

The Corporation shall purchase and the Vendor shall sell the Subject Shares upon
and subject to the terms of this Agreement.

 

2.

Purchase Price

 

The purchase price payable for the Subject Shares will be US $9.93 in the
aggregate (the “Purchase Price”).

 

3.

Satisfaction of Purchase Price

 

The Corporation will pay the Purchase Price to the Vendor on the date hereof, by
cheque, cash or other immediately available funds.

 

4.

Delivery of Share Certificate for Cancellation of the Subject Shares

 

 

(a)

On the date hereof the Vendor shall deliver to the Corporation the share
certificate representing the Subject Shares to be sold by such Vendor, duly
endorsed for transfer to the Corporation.

 

 

--------------------------------------------------------------------------------

 

2

 

 

 

(b)

Upon receipt of the share certificate representing the Subject Shares, the
Corporation shall direct the Secretary of the Corporation to cancel the Subject
Shares, and upon such direction, such shares will be deemed to be cancelled.

 

5.

Representations and Warranties of the Corporation

 

The Corporation represents and warrants to the Vendor as follows and
acknowledges that the Vendor is relying on such representations and warranties
in connection with the sale to the Corporation of the Subject Shares:

 

 

(a)

the Corporation is duly incorporated under the laws of Canada with an authorized
capital as set forth in the Articles of Incorporation of the Corporation as
amended from time to time; and

 

 

(b)

the execution and delivery of this Agreement and the purchase of the Subject
Shares provided for in this Agreement has been duly authorized by all necessary
corporate action of the Corporation.

 

The foregoing representations and warranties will not merge on the closing of
the transactions contemplated in this Agreement but will continue thereafter in
full force and effect for the benefit of the Vendor.

 

6.

Representations and Warranties of the Vendor

 

The Vendor represents and warrants to the Corporation as follows and
acknowledges that the Corporation is relying on such representations and
warranties in connection with the purchase by the Corporation of the Subject
Shares:

 

 

(a)

the Vendor is the legal and beneficial owner of the Subject Shares to be sold by
him with a good and valid title thereto, free and clear of all mortgages, liens,
charges, security interests, adverse claims, pledges, encumbrances and demands
whatsoever;

 

 

(b)

no person, firm or corporation has any agreement, option or any right or
privilege, whether by law, pre-emptive or contractual, capable of becoming an
agreement for the purchase, transfer or acquisition of any of the Subject
Shares; and

 

 

(c)

the Vendor is not a non-resident of Canada within the meaning of section 116 of
the Income Tax Act OR the Subject Shares are not taxable Canadian property of
the Vendor within the meaning of the Income Tax Act.

 

The foregoing representations and warranties will not merge on the closing of
the transactions contemplated hereby but will continue thereafter in full force
and effect for the benefit of the Corporation.

 

 

--------------------------------------------------------------------------------

 

3

 

 

7.

Counterparts

 

This Agreement may be executed in one or more counterparts, each of which taken
together shall constitute one and the same instrument.

 

8.

Further Assurances

 

The Corporation and the Vendor agree to execute such other documents and to do
all such things as may be necessary or desirable to give effect to the terms of
this Agreement and carry out the provisions hereof.

 

9.

Choice of Law

 

The laws of Canada applicable therein govern all matters arising under this
Agreement.

 

10.

Enurement

 

This Agreement is binding upon and will enure to the benefit the parties hereto
and their successors and assigns.

 

 

 

 

 

 

 

 

 

 

 

 

THE REMAINDER OF THIS PAGE HAS INTENTIONALLY BEEN LEFT BLANK -

 

SIGNATURE PAGE FOLLOWS

 

 

--------------------------------------------------------------------------------

 

 

The PARties have executed this Agreement as of the date first written above.

 

 

  _____/s/ Bahige Chaaban___  

Bahige (Bill) Chaaban

          CEN BIOTECH INC.           Per:     ______/s/ Richard Boswell__      
       Name:     Richard Boswell              Title:     CFO    

     

 